DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 has been considered.
Drawings
The drawings submitted on 12/28/2021 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, the phrase “when ring A is the benzene ring, n1 is 0, 1, 2, 3 or 4; when the ring A is the naphthalene ring, n1 is 0, 1, 2, 3, or 4” is replaced by “n1 is 0, 1, 2, 3 or 4”; the phrase “cyclopropyl, tert-butyl” in the 5th line following the chemical formula 1 is amended to “cyclopropyl and tert-butyl”; the phrase “tert-butyl, phenyl” in the description of the substituted L1 is amended to “tert-butyl and phenyl”; the phrase “haloalkyl with 1 carbon atom, trimethylsilyl” in the description of Ar1 is amended to “halomethyl and trimethylsilyl”; and the phrase “F, Cl, cyano” in the last two lines is amended to “F, Cl and cyano”.
In claim 14, the phrase “isoquinolyl, substituted” is amended to “isoquinolyl, and substituted”, and the phrase “F, deuterium, cyano” is amended to “F, deuterium, and cyano”.
In claim 15, the chemical structures with missing features (11, 42, 51, 52, 70, 71, 91-93, 95, 96, 98, 111-113, 115, 121, 125-128, 130, 132, 137 and 140-143) are replaced by the corresponding structures from pages 25-32 of the specification.
Allowable Subject Matter
Claims 1, 3 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable because the compounds of claims 1 and 15 are not disclosed or rendered obvious by the prior art of record. The most relevant prior art teachings come from CN 111377853 A and CN 111138298 A. The former discloses the compound 

    PNG
    media_image1.png
    169
    220
    media_image1.png
    Greyscale

wherein one of R1-3 is the following group, with at least one of X1-3 being N

    PNG
    media_image2.png
    103
    120
    media_image2.png
    Greyscale
, wherein L includes 
    PNG
    media_image3.png
    109
    136
    media_image3.png
    Greyscale
.
Exemplary compounds include

    PNG
    media_image4.png
    159
    173
    media_image4.png
    Greyscale
.
This compound differs from the claimed compounds in that the carbazole has a triazine group whereas the corresponding R1 group in the claimed compounds does not include a triazine. The second document discloses the compound

    PNG
    media_image5.png
    179
    176
    media_image5.png
    Greyscale

wherein one of R1,2 is the following group

    PNG
    media_image6.png
    67
    119
    media_image6.png
    Greyscale
, wherein L includes 
    PNG
    media_image7.png
    226
    281
    media_image7.png
    Greyscale
.
This compound differs from the claimed compounds in that the carbazole has a diarylamino group whereas the corresponding R1 group in the claimed compounds does not include an amino group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762